725



         OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                            AUSTIN




ikmokbl.  a. 8. lobert   cuss
boreau   of R44ordr
                  aad ILltul4Pt~orr
fuea hi848 578ta8
liuats*1ll4, Toxu

Dew   8lrl




                                       egrte   .wat*aae
Eoaoable        J, 0. Xtobwts, page 2


              “On OP about Jum 25, 1942, Baird l844p4d
        da&i rt  84age  Vast, Llrr  Oak Couatq, taxu;      let-
        lP belq   imolted in saim Ied8ral offensrr, lp-
        pahendad br their offioerr,    oonrlatrd     end aoa-
        mlted to &~renvopth ?ePiteMifw7.         said o~wlo-
        tiM ( ?@ dOPVU
                    d )With in
                             w                              lt&tO    Of       44248,

             lJut ior to hi8 il44pr irop 4i1, or on
        June llth, r942, Ratid V48 tried La L ‘14 Oak Cow+
        t7 for the off                    0 4f oattlr      thdt    ln tvo Qnu8
        and glvoo tvo r2) 2to10 70~                        sentoaoe8 lwng
        aoa4uPPontl~ 4M                   be                    JUM   11, 1942, -
        Live    oak     CO.‘8        oa

               9 8houlalike to knowvhrthw       OP notug
        tUe    -hi8       oPi~lOclit8ieUt      rho&k     wP-
        ritted   to huh aocwurraat vith th4 tire h4 i8 DOV
        8VpViog    ia the U. 8. l'enit;uLttiJat Lemeavopth,
        tLv~:~~            &lf!yg:             ~/!;2g:           4n **        dato Of

                “u80,         iti    v%OV Of       th0   SWdpt      t4kOR        iPUU
        the ah&Xi, together vith tha wuel j\rds*nrt
        o? tb8 Qourt in tba tvo Iur 488ar ~e8elted in
        Live Oak County, 18 the %%a8 FPi8Oa S-to8 ob-
        li(ledto return Baird to it8 $xPllildiotioia rt the
        Upir&tiOn          Of       hi8    t8l’B   ilh h&P41       fi1800,        OP
        rhotidthe Uh4Plff,of LiV4 ask OOuDtJ b4 P4QuiP-
        ed to delirep hl.8 to either the Penitentiu7 0~
        it8    mt.*

                ‘2hi8    18     lrOt 4 qUO8tiOQ Of 8OlttWL408t4P dii?OPOnt
OffOn          by diifeF@lrt         8oUPt8 Of tb  8UL 8OVOPOigRtJ.

                *hi8      8 gW8tiOlh oi
                         18                              84!4tOM4S       by    differeat
                                                                                       8OIIPc-
@SAti          fO? biti.Wnt    OffOM48.

          -7 l eonvl4ted crldlarl rho h8                                  been tried,   8Olp-
t4n44d &Rd Oorpitted UEd4P OW 8ttrt4 2RV8,                                b UtV h O
                                                                                  lIO&mI,
end vhlle thus a Su&tlre from justloo 4      t8 4aOth4P   OPbO
S@il28t the hV8   Of UAOthOP 8OVeFOi@ktJ            4&d ha8
been ePPe8te6, aOnvi+%Od an6 8eat4naed to the Wlersl pl8on
b7 ?edrral aothOPltie8,  Poorire oredlt SOP the tine rorto6
EonOPable J. 0. Robertr,                                pege 3



in the ?oderal                    p18OthOtlhiS                  4 o mnft84 ntuna
                                                                             th e
                                                                                lull.r
                                                                                  eP
Stats 8eatenaeT

                      uo th ink
                             no t.
                                 If U. h4ld Oth4ml84, then iri8Uoh
a uue          the &ate
                   vould bo pov4Pl488     to  punish  an atfender
wia8t           it8 hV8.
                       ?wtbexmoPe   it   veula 4ll4v (100rrend.r
60 d808t   4hOO84  hi8   8O.Or.f&&     Of l8l3?.‘18OBmlt Uld ro-
08iV4  andit 00   M lUliW 8oIlteU44b7 4aoth4r 4nd dliior-
on6 rarereignty f4r S dlffereat 4rl84, tb                                                        lmprl84nveat of
vhlahh
     el84 4 p ea .
                      To hold ot&orviso would nulllQ                                           the &hat           of   our
State         OOUP88’     jtld&Wnt8 ti 8Ollt8M~8.
                      I8 People                  u    relr lbOPP6lUJ** Th44lp84a,'l922.x.
693, 358 I&                     81,       da     OOuTt’8dd     48 e 8-&P    84t oi frot8#

                      ‘In       ths       4480       beiou          01    the         oorPt8       vere    of
          too       lotltmly dl.Siwet roveroigntler aab th4 tvo
          &a08             oi oonflaemeat                    vow 418o entin          dirtor-
          et&;            Th. PUb rolfed                     Q9 (4On4uPPent 8OtitOtt448)
          OUlMt             k     88b          60 l      15 60           th8     MI@           Of l v18Ol%-
          lr 8ont4n44d b7 a 8 r864 oourt to th4                                                It&to      ma-
          1t4ntiu7 for 4s ofi*lue dgalnst   state                                                 hV8  ma
          the       8UU        pl8orur!              (uO@P) 84NmUMd                        60     l f&P8i
          $i;“!             fOP W          Off0484           +ASt               th8      1W8 Of th.
              .     .
          In Ihcctr                           Uhfto, 2% ?F 756, 50 Ok&  Or. 163,
tb0 OoUPt hdd t t                            VhOPO 8WltOM.8 4P4 wS4d   b dfttOP-
                                           the7 Un 8OIbtM4.8 w diif.Pent jW18-
                                           not mn 4onourr4nt1y.a
                      Arrdin m put0 Tanuer, (sup. 00. mu.                                                       ), 175 P.
81, t&o           eoubt         uld        "that petltlorrervu                            not vhlle la the
Ohl~pl~b~&,                              Of tha kUf0Pn.h jutlg-
                                iapsrl8OZkOd
                                          inmOOUtl@n
7g.p     that  he oaamot beg ar4Ulbd vlth m7       rtlea        of 8UOh
        T& P O, th r l808  a pPlS4naP had   been         irOIl&    fU
Ohio 8~01,~ U~itily PO r WU 60 (klffO*        t0 flnf8h hi8
8entenae.
          ROP aP8 vo unmlnarul of Bx ptLPt*Lw800, 98 TU.
Cr. ~pp. 555, 266 2.N. 1151, vhero at tb8 tiu  oi rentenee




                                                                                                                             .,
Hormrable J.    0. Roberts,           gage 4



b7  our State aotwt,     the  4oorlot vu rrrrl     tlu
prison, and the fallur4 to a00m0 ln the tat0 oourt 8en-      7
                                                       in the U.S.

tense that    it   8hOtid be a~r0PPeamil       POl888&fP018ha-
oral penlteatl.u~, left       tha raMnor   oonaurreat with that
of ?eda~al,      in tiev of 44d4 provi8ion a042ricy thnt   ter8
Shll    4~B44       ?PU tf#O O? 8WtULO.e



                     l8ent   P04oa,  it  18 apparent
     that at the t L    tlw  rentenao ~a8 antem UI&OP
     vhloh th4 N-tog      18 am held, ha, vlth the
     Im0ui*     0s th0 i08~6 jtdg0 a4 tPf4a th0
     OQIO, W&8 4 LpfSOtAOP   Of tb  Onit06 dktO8 ~OV-
     OFM.86    fB    4U864dy
                           Of    it8 Off184P8,      urd Oopi-
     fO0;   tOO8;z          f8
                            it8 &34aib4QtbPf      fW a VP-
                          It WI      ObViOWly   spoilt
     that,  gi?iDg .&t        t0 thf8    840641104, th4 PO-
     htOP’8    t4P8 Of irpri8OllWat       ti th4 864t4 pi8Oll
     00da   nab be@n        until  relu806
                                he VU                  m8 the
     frbaal pmltentluy~     ?08808806  Of     kMltl-
                                                  thi8
     lage it vould se48 orld4nt th6t 16 lta8 vlth%a
     tha ~l8or*tloa of the hirtriot 4ouPt 0r tha
     8t.860 ti Whf4h f&O POmd    VU 4-06      60 de-
     Okn    in the j&&WLtthat th4 beginning0i hi8
     re~rloe ia tha ponitentlur7 oi the 8tato of
     temu should bo dormrod until rtilrared    by the
     rclderalaUthoTltle8.  The  failure  to lauosporate
     thi8 in th4 juwnt,    under the 0lFOUMtUWb8,
     seems to us to Up17 an lntont    to loa+r the wn-
      t8anela th4 rtate oowt 0404umrnt vlth that
      inthe ?ederal oowt~    wept    ia 04848  Oi .I)-
     4ap4 of the 5W184WF astep    oon~l4tlon,we 4re
     avap4 of no ln4Wn408  in vhloh    10 hs8 bun ju-




              "*ho   obvious 4Oll8tPWti~               af   uti4h   825
      (nolt   utl4le 862)        is    8irp1l,   ahi    --b h st r h e a l
                                                              -.
                                                                   725

Honorable J. C. Roberts, page S


     party is oondesnnedto the penitentiary for 8n;l
     tern of month8 or year8 he au&    be imprisoned
     ln the penitentiary,   but, rfter h4 has reaahal
     end bean rotiml.lyaonfined in said peniteutlaxy,
     the term OS hi8 lmprlnonmrnt   raay be lstlm4ted
     to be(ylnfrom the date of rentenoe.'
          Tie h4+4 neither found nor been    referred
     to any preoodent to the contrary. The otbr         do-
     olrlon8 to whloh OUT attention       ha8 been dxmnn,
     in so fa r lo they throw     Ilght upon the rubjaet,
     8O(IP$0 f8VOP r8ther thati099080 th4 X-418%&8
     Q48itiOll. See hr part0 D8tlr Tl Tsx. Or. B.
     538, 180 8.1. 469, 8U9lr.       WA18 the quertlon
     18 not free fmfi dff?iOtitl,       , . .*

             It will be ob84ned thet  in the taatr you preeent
the 8itUatiOll   18 reirraed 88 regard8 the 8OAtOnOO8 ln point
OS tin. by the 8OVOrd'JhtiOO.
            firther, the oourt18 14ngu4g4 ln E'rpart4 Leneon,
8~91-8,show8 that the oourt rballzsd lt war ah uriusu81ritu-
atlon, tlmt   tno different rorerelgntlas worn lnrolred, thr
w eoullar taat8" of the ease, and tb wd180ratlon of the
d Prtrlot oou** in determining .the plaoe or senloo   (Federal
or Stat0 prlron) OS the 8entenoe.
           Wheroln, would the State hare that dlsomtlon it we
shotid  hold he reoelres ondlt?   Wherein, l? wo should hold he
reoelre8 oredlt, do48 the State wish for 8 tlolatlon 0s it8
1aW8? IS Ye 8hould hold ho x'eo4 P~44 oredit, de we not nullify
our State  0Ourt~8 judgment end aent.enoe?
          In rler of the raregoing end in enawer to your first
que8tloa, we ieel &ird'8 time under  hle orlgbal  ooaaltment
8hOUfd be 8tO994d On the d8t4 Of tit8480890 ?mS jail.
          With regard to your reoond question, wo feel it 1s
oontrokled by our Opinion Ho. 04slS, dated June 2, lore, a
OOpy O? whloh We 4M108..
Bonarable   J, C.   llobdte,   &m&e 6




            I    . where, a1 in tht8 0880, a party ha8 been
       lega&   ~hergab under the 18~s oi :he 8tate with  an
       otienee, and this cee)ahas been proeeoutcrd6Ad OOA-
       tlotion eAd judgmnt found sgain6t him affiruLA8 the
       truth of the racltterscontained in the Lnformition
       and adjuaslllgull the ooaaeq~enoee or ooA~lotloA,
       it would aeem that IA rea8on tnat artar 8uoh oa~rlo-
       tlon he ootid be extradited.       .I a;x parts aerg-
       man, 60 Tex. Crfaz.8, 130 3. 'illi7b.
            b   the %TeKtt Baird WaiVO8 lxtr4dltlon, W ?iAd A0
rtatutory   duty  on llther the rherirr or tha &%%8OA 8$8t4a
      to go to the lo&m11 pnltsntiary 8t Learrnworth and
lg a nt
return the prboner.      A Texar 3aager nag be a%At with lnrtruo-
tfon8 to return    hLa to ~uAt8rllle.
          Xi he r4Su8e8 to walre sxtradltlon, the Oorornor
say, U9OA proper 899lloatlon, oonml8slo~ any suitable parson
to take 8uoh roqui8ition.
          Za oamot say there ia an abllgatioa ax nna miw
than the Oth%rto %rr%otthe rclturnor IMlrd after hle oerv-
100 of Federal 8e~ten40.
          ';I%
             therefore oaanot anmer     your aecoA4   question
oategorl4al~.
            Trusting thfr aati8faotorily an8w%r8 your inQufry,
                                          V%Py   tw     YOU8




nnoloeure